Title: From George Washington to Brigadier General James Clinton, 19 April 1779
From: Washington, George
To: Clinton, James



Sir
Head Quarters Middle Brook 19th April 1779.

I have been favd with yours of the 8th instant. I have furnished General Knox with the Return of deficiencies of Military Stores to the Northward, and he will send up a supply.
In examining the Regimental Arrangements which you have transmitted to me, I observe that the dates of some Officers Commissions differ very much from those in the arrangement made by the Committee at White plains, and some Officers are introduced whose names were not in that arrangement. I have particularized them in the inclosed called “remarks upon the Arrangement” and must desire you to inform me, before I transmit the Rolls to the Board of War to have Commissions issued, the reasons of such alteration.
The State arrangement of Colo. Dubois’s Regiment differs almost totally from that made by the Committee. But if the former has been acted under since the Regiment was first commissioned, it ought to be preferred, more especially as the State had a right, upon raising the Regt, to the arrange the Officers as they pleased. Those who were discontented should not have accepted at the time. I have returned the Arrangement of that Regiment to you, that you may make the necessary enquiry and report to me upon it—Altho’ Lt Colo. Regnier was, in the arrangement transmitted to you, called Lt Colo. Commandant of the Regt late Livingstons, it was a mistake. Lieut. Colo. Weissenfeldts, who appears to be the eldest of that Rank, will be appointed, and Lt Colo. Regnier will take his place in Cortlands. This cannot possibly give any disgust to Colo. Regnier whose Rank in the line of the State was fully settled at Valley Forge.
It is determined that Gansevoorts—late Livingstons—Dubois’s—Aldens and Butlers Regiments shall be held in every respect ready to assemble at Canojohare by the 12th May. I have requested Govr Clinton to furnish immediately a sufficient number of Militia to releive any detachments from these Corps, which may be upon the North River, and the moment they are releived, they are to join their respective Regiments—All Officers and Men upon furlough are to be called in. You some time ago mentioned, that you had sent 100 Men over to Haverhill at the request of General Bailey. If they have not been already recalled, it may be done, as Hazens Regiment has been sent up to Coos.
That you may the more fully comprehend me, I shall inform you of the reason of the rendezvous at Canojohare, but I must depend upon your keeping it a most profound secret. It has not been yet determined whether the Regiments before mentioned (Van Schaicks at all events will garrison Fort Schuyler) are to proceed up the Mohawk and enter the Indian Country by that Route—or whether they shall cross suddenly over to the Waters of the Susquehannah, and falling down that River, form a junction with our main Body at Tioga—Owegy—or whatever place shall be deemed most advisable. To be prepared to carry this into execution, a number of Batteaus of the lightest kind, sufficient to transport the above mentioned Regiments, are to be, without loss of time, collected at Canojohare, and the Quarter Master General directed to take measures to have Carriages ready for the conveyance of them to the head of Susquehannah should there be occasion.
You are to order the Quarter Master and Commissary immediately to lay in as large a supply of provision as they possibly can at Fort Schuyler. This will be necessary, should it be finally determined to move the Troops up the River in preference to Susquehannah—or it will at any rate form an ample Magazine for the support of the Garrison—The collection of provision at that post will also hold up the appearance of operating from that quarter, altho’ we may really have no such intent.
The Batteaus may be immediately drawn together at Canojohare and a suitable Magazine formed there. The troops which I have mentioned may all, I should suppose, reach Canojohare from their present Cantonments in a few days. They need not therefore move untill you hear further from me: But as I have before directed, they are to be ready to march at a moments warning.
If you can contract for any number of Shoes to be delivered before you march, be pleased to do it, and carry them with you, as I fear we shall fall short in that Article.
The Council of Massachusetts have called for authenticated musters of their 15 Battalions that they may ascertain the deficiency of their Quota. You will therefore be pleased to direct the Deputy Commissary of Musters to transmit a certified Muster Roll of Aldens Regiment to the president of the Council at Boston.
I have requested General Schuyler to favor you with his advice and assistance in carrying the matters recommended into execution, which I am persuaded he will do with the greatest cheerfulness.

Make me a Return of the light Cloathing that will be wanting for the Troops that I may endeavour to have it sent up for them. I am Sir Your most obt Servt
Go: Washington
P.S. I have directed Lt Colo. Weissenfelds to take the command of the Regt late Livingstons as Lt Colonel Commandant. Be pleased to order Lt Colo. Regnier to join Cortlands.

